Fourth Court of Appeals
                                 San Antonio, Texas
                                       February 6, 2020

                                     No. 04-19-00812-CV

                                        Ken KINSEY,
                                          Appellant

                                              v.

                              AL GLOBAL SERVICES, LLC,
                                      Appellee

                  From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CI22581
                        Honorable Antonia Arteaga, Judge Presiding


                                       ORDER
      Appellee’s brief was originally due to be filed February 11, 2020. Appellee has filed an
unopposed motion requesting a thirty-day extension of time to file appellee’s brief. The motion
is GRANTED. It is ORDERED that appellee’s brief is due no later than March 12, 2020.



                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of February, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ,
                                                   Clerk of Court